Citation Nr: 1731312	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  13-16 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel



INTRODUCTION

The Veteran had active service from April 2002 to April 2006. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  Jurisdiction over this claim was subsequently transferred to the RO in St. Petersburg, Florida.

In a January 2016 decision, the Board denied service connection for bilateral shoulder, right wrist, low back, cervical spine, bilateral knee, and bilateral foot injuries with pain and arthritis; a facial rash; and hemorrhoids.  The Board remanded the claim of entitlement to residuals of a head injury to the Agency of Original Jurisdiction (AOJ) for further development.  The record indicates that there has been substantial compliance with the terms of the Board's remand directives.  Neither the Veteran nor his representative has argued otherwise.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDING OF FACT

The most probative evidence indicates the Veteran's current psychological disorder is not causally related to his active service or any incident therein, including residuals of a head injury.


CONCLUSION OF LAW

Criteria for service connection for residuals of a head injury have not been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
 
The Board also notes that the evidence of record indicates that the Veteran has refused to report for previously scheduled VA medical examinations, and has indicated no interest in undergoing one in the future.  While VA has a duty to assist the veteran in the development of his claim, that duty is not "a one-way street." Wood v. Derwinski, 1 Vet. App. 190, 193   (1991), aff'd on reconsideration, 1 Vet. App. 406   (1991).  Rather, the Veteran also has an obligation to assist in the adjudication of his claim. Id.   He must be prepared to meet his obligations by cooperating with the VA's efforts to provide an adequate medical examination. Olson v. Principi, 3 Vet. App. 480   (1992).  The Board notes that, despite the Veteran's refusal to report for a VA medical examination, the RO did obtain two medical opinions regarding the etiology of the claim at issue.  In sum, these opinions are thorough, responsive, and based on a review of the medical evidence of record.  Based on the foregoing, and based on the repeated failed attempts to provide the Veteran an examination, VA has done everything reasonably possible to assist him in this regard. 
 
It is also noted that the Veteran was asked to advise VA if there was any other information or evidence he considered relevant to his claim so that VA could help him by getting that evidence.  He did not identify any such evidence.  Therefore, the duty to notify of inability to obtain records does not arise in this case.  See 38 U.S.C.A. § 5103A (b)(2), (3) (West Supp. 2014); 38 C.F.R. § 3.159 (e) (2016). 
 
Based on the facts of this case, the Board concludes that there is no reasonable possibility that any further assistance to the Veteran, of the type he would be willing to accept, would aid in substantiating his claims.  As VA has fulfilled the duty to assist and notify, therefore, the Board finds that it can consider the merits of this appeal without prejudice to the veteran.  Bernard v Brown, 4 Vet. App. 384 1993).

Background

The Veteran's service treatment records show that at his February 2002 military enlistment medical examination, his head was examined and determined to be normal.  An April 2004 service treatment record reveals that the Veteran was treated for a motorcycle accident.  Upon clinical evaluation, the examiner noted a broken clavicle bone.  The examiner noted no signs of hematoma, and that the Veteran denied headaches.
 
A January 2005 service treatment record shows the Veteran was referred to mental health for behavioral and anger management.  The Veteran complained that he could not perform his infantryman duties, due to lingering pain in his collarbone from his prior motorcycle accident.  The Veteran voiced concerns of being unfairly maligned by his chain of command.  The examiner noted that he did not meet the criteria for any psychiatric disorder, secondary to a motor vehicle accident.  The examiner noted that there was no evidence of a traumatic brain injury.
 
In an April 2009 post-service treatment record, the Veteran was admitted to a VA facility with a diagnosis of psychosis not otherwise specified, likely schizophrenia, and paranoid type.  The Veteran endorsed paranoid and persecutory delusions on admission.  The Veteran reported that a 2004 motorcycle accident affected his shoulder, sternum, and right wrist, but denied a head injury.  The Veteran underwent a head computed tomography CT) scan and it was noted as normal.  The examiner ruled out psychosis due to traumatic brain injury.  The Veteran was given a discharge diagnosis of newly diagnosed paranoid schizophrenia.  
 
In May 2009, the Veteran submitted an original application for; inter alia, entitlement to service connection for residuals of a head injury.  He contended that he incurred residuals of a head injury from a 2004 motorcycle accident on active duty.  
 
A review of the August 2009 Social Security Administration (SSA) records revealed that the Veteran was granted benefits for the diagnoses of organic mental disorders, and functional psychotic disorder, effective April 15, 2009.  

In an October 2009 private medical record, the Veteran denied any history of concussion, loss of consciousness, coma, seizure activity or headaches, excluding the motorcycle accident.  The examiner noted, "It is quite likely the Veteran, even though he did not sustain a positive loss of consciousness, sustained a closed-head injury (concussion), which apparently has not been previously diagnosed." The examiner concluded that it "appears" the Veteran's psychiatric manifestation either represents a personality change due to a traumatic brain injury (as the client "absolutely" endorsed) or a psychotic disorder due to a medical condition (closed-head injury).  The examiner further stated that his diagnostic considerations are merely proposals until further information can or will be obtained.  
 
In an August 2011 post-service treatment record, the Veteran reported leaving the service 18 months after his motorcycle accident.  The Veteran denied having any head injuries, and stated that his VSO advised him to state that he had a head injury to get a service connection.  The Veteran further stated that he did not hit his head nor have a loss of consciousness.  

During the pendency of the appeal, the Veteran has submitted numerous statements in support of his claim, contending that his psychological condition is attributable to the events he experienced in military, which were precipitated by his head injury.  He asserted that since the motorcycle accident, his comfort level, memory, and ability to converse using proper diction has been impaired.  For example, in May 2010, he reported an inability to perform job duties or maintain suitable employment, as a result of a head injury.  
 
The Veteran has articulated beliefs of being administratively mobbed and under retaliatory surveillance, since the time he sustained injures from the motorcycle accident.   The Veteran asserted that his beliefs concerning retaliation and retribution in service stem from a violation of his medical profile, which ordered him not to do any lifting to recover.  The Veteran was later observed doing heavy lifting at a gym, and an investigation ensued.  The Veteran's interactions with his chain of command thereafter, and his belief of being watched to determine whether he was faking an injury, is the basis of the contention that his psychological disorder, had its onset from his head injury from the motorcycle accident.  
 
In a February 2015 statement, Dr. J.M., a specialist in Internal Medicine, opined that the Veteran's "psychiatric illness" is "[a]s most likely caused by or a result of (51% probability or better) military duties & experiences/MVA."  Dr. J.M. did not provide a rationale for the opinion or indicate what the opinion was based on.
 
A November 2015 VA examiner concluded, based upon the evidence of record due to the Veteran's refusal to attend an examination, that the Veteran's psychiatric disorder is less likely than not caused by service.  The VA psychiatrist determined a diagnosis of paranoid personality disorder, rather than schizophrenia.  The examiner reasoned that although a diagnosis of schizophrenia-paranoid type had been documented in the Veteran's treatment records, in a February 2011 record, his psychiatrist noted that he did not manifest any hallucination, paranoia, or psychosis, even in the absence of taking any psychotropic medications during the course of hospitalization.  The Veteran's refusal to take any psychotropic medication during his entire hospitalization was also noted.  
 
The VA psychiatrist reasoned that the Veteran had a personality disorder since his early ages, but military structure caused his symptoms to be manifested.  His pattern of behavior of not wanting to take any psychotropic medication while not exhibiting any internal stimulation indicated he has a condition not acquired in the service.  The VA psychiatrist also noted that his January 2005 service treatment record referenced the motorcycle accident, and noted that there was no reported traumatic brain injury or diagnosis.  He also noted that the psychological evaluation indicated that a cognitive disorder secondary to the motor vehicle accident was ruled out.  
 
In an April 2016 VA opinion addendum, the psychiatrist opined that the Veteran's psychiatric condition is less likely than not residuals of head injury caused by service.  The psychiatrist reasoned that the Veteran does not meet the full diagnostic criteria for residuals of head injury.  First, the Veteran's service treatment records, and follow-up visits in 2004 and 2005 were negative for any head injury complaints.  Secondly, in an August 2011 interview with H.S. VA psychiatrist, the Veteran indicated he got out of service in 2006, approximately 18 months after the motorcycle accident.  He denied any head injuries, but then later on in conversation, he stated that his veteran's services organization told him to state that he had a head injury so he could get a service connection.  The Veteran indicated, however, that he did not hit his head and had no loss of consciousness.  
 
The psychiatrist opined that the February 2015 statement from Dr. J.M. could not be viewed as a valid document.  It was noted that Dr. J.M. is a doctor of internal medicine, as such; he has no official credential to render a psychiatric illness.  It was also noted Dr. J.M. merely indicated that the Veteran acquired the "psychiatric illness" most likely by or due to "military duties and experiences/MVA".  Lastly, it was noted that Dr. J.M. indicated that he reviewed service treatment records, but did not provide any specific point of reference (such a particular office visit in the service that could have hinted to complain of a head injury.)

Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to establish direct service connection, there must be evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107 (b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b) (West 2014); See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran seeks service connection for residuals of a head injury.  He contends that service connection is warranted as he sustained a head injury during active service.    

Applying the applicable legal criteria to the facts in this case, the Board concludes that the weight of the evidence is against the Veteran's claim of entitlement to service for residuals of a head injury.  As set forth above, the Veterans service treatment records do not indicate the Veteran sustained a head injury in the motor vehicle accident.  In April 2004, the examiner noted no signs of hematoma, and that the Veteran denied headaches.  In January 2005, the examiner noted the Veteran did not meet the criteria for any psychiatric disorder, secondary to a motor vehicle accident.  The examiner also noted that there was no evidence of a traumatic brain injury.  

The post-service record on appeal reflects that in April 2009, the Veteran reported all of his injuries that were associated with the motorcycle accident, and specifically denied a head injury.  The Veteran underwent a head computed tomography CT) scan, which was noted as normal.  The examiner ruled out psychosis due to traumatic brain injury.  The initial evidence of record suggesting the Veteran had symptoms associated with an in-service head injury, was at the time the Veteran filed his application for compensation benefits in May 2009.  

Although there is no documentation of treatment of a head injury or complaints in service, the Veteran has submitted an October 2009 private medical record, in which the examiner proposed alternate theories that the Veteran's psychiatric manifestation either represents a personality change due to a traumatic brain injury (as the client "absolutely" endorsed) or a psychotic disorder due to a medical condition (closed-head injury).  The examiner further stated that his diagnostic considerations were merely proposals until further information can or will be obtained.  Additional information that would substantiate those theories has not been submitted into evidence thus far.  The Veteran also submitted a February 2015 statement from Dr. J.M. who opined that the Veteran's "psychiatric illness" is "[a]s most likely caused by or a result of military duties and experiences or a motor vehicle accident.  However, Dr. J.M. did not provide a rationale for the opinion or indicate what the opinion was based on.

As set forth above, a November 2015 VA psychiatrist opined that the Veteran's psychiatric disorder is less likely than not caused by service, and determined a diagnosis of paranoid personality disorder, rather than schizophrenia.   The psychiatrist reasoned that although a diagnosis of schizophrenia-paranoid type had been documented in the Veteran's treatment records, in a February 2011 record, his psychiatrist noted that he did not manifest any hallucination, paranoia, or psychosis, even in the absence of taking any psychotropic medications during the course of hospitalization.  The psychiatrist explained why the Veteran's refusal to take any psychotropic medication in the absence of internal stimulation, and the existence of his personality disorder during childhood, supported a finding that his condition was not acquired in the service. 
 
The VA psychiatrist reasoned that the Veteran had a personality disorder since his early ages, but military structure caused his symptoms to be manifested.  His pattern of behavior not wanting to take any psychotropic medication while not exhibiting any internal stimulation indicated he has a condition not acquired in the service.  The examiners opinion included consideration of the January 2005 service treatment record which referenced the motorcycle accident.  There was no report of a traumatic brain injury or diagnosis, and the psychological evaluation indicated that a cognitive disorder secondary to the motor vehicle accident was ruled out.  

The evidence of record also includes an April 2016 VA opinion addendum, where the psychiatrist opined that the Veteran's psychiatric condition is less likely than not residuals of head injury caused by service.  The psychiatrist reasoned that the Veteran does not meet the full diagnostic criteria for residuals of head injury.  He also noted the Veteran's service treatment records, and follow-up visits in 2004 and 2005 were negative for any head injury complaints.  The VA psychiatrist referenced an August 2011 interview with H.S. VA psychiatrist, where the Veteran denied any head injuries, but then later on in conversation, stated that his veteran's services organization told him to state that he had a head injury so he could get a service connection.    
 
The VA psychiatrist opined that the February 2015 statement from Dr. J.M. could not be viewed as a valid document.  He based his rationale on Dr. J.M. being a doctor of internal medicine, and not having official credentials to render a psychiatric illness, and his use of speculative language in his opinion.  The VA psychiatrist also considered that Dr. J.M. indicated that he reviewed the Veteran's service treatment records, but did not provide any specific point of reference that could have hinted to complaint of a head injury.

In this case, the Board assigns far more probative weight to the opinions of the November 2015, and April 2016 VA medical examiner than the February 2015 opinion from Dr. J.M.  It is well established that evidence that is inconclusive in nature does not provide a sufficient basis upon which to support a claim.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the words "could not rule out" was too speculative to establish medical nexus).  Given the applicable standard of proof, the Board finds that this opinion is insufficient to support an award of service connection, particularly when weighed against the highly probative opinion of the VA medical examiner.

The Board considers the VA opinion to be persuasive and assigns it significant probative weight.  The opinion was provided by a qualified medical professional who has the expertise necessary to opine on the matter at issue in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (providing "important, guiding factors to be used by the Board in evaluating the probative value of medical opinion evidence").

The Board has also considered the statements from the Veteran.  Although the service treatment records confirm that the Veteran was involved in a motor vehicle accident, the Board finds that there is no credible evidence of an actual head injury as a result of that accident.  As noted, an April 2004 service treatment record reveals that the Veteran was treated for a motorcycle accident but the only clinical finding noted was a broken clavicle bone.  The examiner noted no signs of hematoma, and that the Veteran denied headaches.  The Veteran subsequently denied any history of a head injury on multiple occasions, and in fact, reported on one occasion that he was encouraged to claim a history of such injury even though it did not occur.  Given these past contradictory statements, and the contemporaneous clinical record showing no such injury at the time, the Board finds his subsequent claims of a head injury not credible.

In view of the foregoing discussion, the Board finds that the preponderance of the evidence is against the claim of service connection for residuals of a head injury.  Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine is not for application, notwithstanding VA's heightened obligation to consider it carefully in the absence of the Veteran's service records.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).



ORDER

Service connection for residuals of a head injury is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


